Public Utilities Commission, No. 93-1758-RC-CSS. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant’s motion for stay of damages trial based on the Public Utilities Commission order during the pendency of this appeal and motion to strike Exhibit B from the memo opposing the motion for stay of damages trial,
IT IS ORDERED by the court that the motion for stay of damages trial be, and hereby is, granted.
Pfeifer and Cook, JJ., dissent.
Resnick, J., not participating.
IT IS FURTHER ORDERED by the court that the motion to strike be, and hereby is, granted, and Exhibit B is stricken from the memo opposing the motion for stay of damages trial.
F.E. Sweeney and Cook, JJ., dissent.
Resnick, J., not participating.